Mr. Justice McIver.
I concur in the conclusions reached by the Chief Justice, except that reversing so much of the judgment below as is in favor of the plaintiff, E. P. Waldrop. I regard the transaction between the trustee, Samuel Leaman, and the remaindermen, after the termination of the life estate of Robert Workman, jr., as a sale of their interest to the trustee; and the rule, as I understand it, is, that to sustain such a transaction the trustee is bound to make the fullest and fairest disclosure of the nature and amount of the trust estate. Now, although it cannot be doubted that E. F. Waldrop consulted competent counsel and obtained from him full information, so far as the records would shoiv, it does not appear that his counsel either had or could have obtained any information as to the investment of a large amount of the trust funds in the tract of land which Leaman bought and took titles in the name of his wife, three-fourths of the purchase money having been paid out of the trust funds. On the contrary, Leaman, in his own testimony, says that he did not inform the parties of this investment of fifteen hundred dollars of the trust funds. This, it seems to me, to say nothing of the other circumstances of the case, was a clear suppressio veri. But as the special master, in his full and clear report, has so satisfactorily vindicated his conclusions, it would be a work of supererogation to attempt to add anything to what is there so well said. I think the judgment of the Circuit Court should be. affirmed.